Citation Nr: 0028327	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-36 079	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. A. Markey


INTRODUCTION

The veteran serviced on active duty from September 1942 to 
October 1944.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 
1995 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Newark, New Jersey, which denied the veteran's claim for an 
increased evaluation 
for his service-connected psychiatric disorder.  A notice of 
disagreement was filed 
in February 1995.  A statement of the case was issued in 
March 1995.  A
substantive appeal was received from the veteran in March 
1995.  A hearing was
held at the RO in July 1995.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1942 to October 1944.

2.	On October 19, 2000, the Board was notified by the 
veteran's representative that the veteran died on June [redacted], 
2000.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




		
      JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 



